432 So. 2d 765 (1983)
Douglas DRUMM, Appellant,
v.
STATE of Florida, Appellee.
No. 82-1351.
District Court of Appeal of Florida, Second District.
June 10, 1983.
Jerry Hill, Public Defender, Bartow, and Robert F. Moeller, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Upon review of the record, we find no reversible error and affirm appellant's conviction. See State v. Cruz, 426 So. 2d 1308 (Fla. 2d DCA 1983); contra, State v. Casper, 417 So. 2d 263 (Fla. 1st DCA 1982). Appellant was assessed $300 in attorney's fees and costs for his representation by the public defender. Costs can properly be recovered from an insolvent defendant. Anderson v. State, 415 So. 2d 49 (Fla. 2d DCA 1982). The record, however, reflects that the court entered its order without the notice and hearing required by section 27.56(7), Florida Statutes (1981). Gaylord v. State, 413 So. 2d 72 (Fla. 2d DCA 1982). We therefore vacate the final judgment assessing attorney's fees and costs and remand for a hearing consistent with these matters. Otherwise, the judgment and sentence are affirmed.
OTT, C.J., and CAMPBELL, J., concur.
SCHOONOVER, J., concurs in result only.